NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Pre-Appeal Panel Decision filed   08/05/2021 to allow the Application, which was in reply to the Pre-Appeal Brief Request for Review filed 05/11/2021. 
An Amendment/Remarks after-final was filed on 04/12/2021.
Claims 4, 9-20, 24 and 31 are cancelled.
 	Claims 1-3, 5-8, 21-23, 25-30, and 32 are pending in the Application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
29,......”

Allowable Subject Matter
Claims 1-3, 5-8, 21-23, 25-30, and 32 are allowed.  Claims renumbered 1-17.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to anticipate or render obvious, a processing device, operatively coupled with the memory component, as recited among other limitations in the independent Claims 1, 21 and 29, to “calculate a directional error bit count (EBC), wherein the directional EBC indicates a number of the plurality of memory cells that are written as a first state and read as a second state, and perform a refresh write of the data responsive to the directional EBC satisfying a directional EBC threshold criterion”.
Consequently, Claims 1-3, 5-8, 21-23, 25-30, and 32 (renumbered 1-17) are allowed over the prior arts. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Allowability Notice 20210804
 

Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov